t c memo united_states tax_court federal_home_loan_mortgage_corporation petitioner v commissioner of internal revenue respondent docket nos filed date p was originally exempt from federal income_taxation however on date p became subject_to taxation under the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_709 during and when it was still exempt from income_tax p incurred certain costs relating to its freddie_mac trade_name and its trademark gnomes in its return for p filed a statement signifying its election to amortize its and trademark and trade_name expenditures under sec_177 i r c held sec_177 i r c provides an election to amortize trademark and trade_name expenditures over a period of not less than months for expenditures paid_or_incurred during a taxable_year beginning after date p’s trademark and trade_name expenditures were not paid_or_incurred during p’s taxable years because p was exempt from income_tax during those years p is not entitled to deductions under sec_177 i r c robert a rudnick stephen j marzen james f warren and neil h koslowe for petitioner gary d kallevang for respondent memorandum opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes in docket no for and as follows year deficiency dollar_figure big_number petitioner claims overpayments of dollar_figure for and dollar_figure for respondent determined deficiencies in petitioner’s federal income taxes in docket no for and as follows year deficiency dollar_figure big_number big_number big_number petitioner claims overpayments of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner and respondent filed cross-motions for partial summary_judgment under rule on the issue of whether petitioner’s election under sec_177 to amortize certain trademark and trade_name expenditures which were incurred in and when petitioner was tax exempt was valid where the election was filed with petitioner’s federal_income_tax return for its first taxable_year commencing date background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner’s principal office was located in mclean virginia at all relevant times petitioner was a corporation managed by a board_of directors petitioner was chartered by congress on date by the emergency home financing act of publaw_91_351 title iii federal_home_loan_mortgage_corporation act 84_stat_451 petitioner was originally exempt from federal income_taxation however congress repealed petitioner’s federal_income_tax exemption status in the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_709 pursuant to this act 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue petitioner became subject_to federal income_taxation effective date during petitioner incurred expenses in creating the trade_name freddie_mac petitioner claims that these expenses amount to dollar_figure in petitioner launched a campaign to develop a new advertising concept to project a distinct identity and increase the market’s awareness of petitioner petitioner settled on gnomes tiny elfin cartoon characters representing the legend of the gnomes of zurich who were supposedly shrewd financial experts petitioner intended the gnomes to help it present the image of financial prowess resourcefulness and ingenuity petitioner contends that during it developed and registered separate gnome trademarks at a total out-of-pocket cost of dollar_figure whatever costs petitioner incurred for trademarks and trade names in and it expensed those costs currently on its books in the respective years and petitioner claims that under sec_177 it is entitled to amortization deductions based on trademark and trade_name expenditures that it incurred in and when it was exempt from income_tax sec_177 provides an election to 2respondent disputes petitioner’s substantiation of these expenses 3respondent also disputes petitioner’s substantiation of this cost amortize over a period of not less than months trademark and trade_name expenditures paid_or_incurred during a taxable_year beginning after date in order to amortize its claimed trademark and trade_name expenditures petitioner was required under sec_177 and sec_1 c income_tax regs to attach a statement signifying its election to amortize to its return for the taxable_year in which the expenses were incurred petitioner attached a statement to its return for the year which petitioner claims meets the requirements in the regulations petitioner claims that on page statement of its original income_tax return for the taxable_year it elected to defer and amortize its trademark and trade_name expenditures over a period of months starting on date in the case of the freddie_mac item and on date in the case of the gnome items petitioner deducted dollar_figure in respect of trademark and trade_name expenditures on its income_tax returns for each of the taxable years through and dollar_figure in the taxable_year discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a fpl group inc v commissioner supra pincite a decision will be rendered on a motion for partial summary_judgment if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and the moving party is entitled to judgment as a matter of law 119_tc_157 petitioner claims that under sec_177 it is entitled to deductions in and for part of the trademark and trade_name expenditures that it incurred during and when it was exempt from income_tax sec_177 a in effect for the taxable years at issue provided sec_177 election to amortize --any trademark or trade_name expenditure paid_or_incurred during a taxable_year beginning after date may at the election of the taxpayer made in accordance with regulations prescribed by the secretary be treated as a deferred expense in computing taxable_income all expenditures paid_or_incurred during the taxable_year which are so treated shall be allowed as a deduction ratably over such period of not less than months beginning with the first month in such taxable_year as may be selected by the taxpayer in making such election the expenditures so treated are expenditures properly chargeable to capital_account for purposes of sec_177 was repealed by the tax_reform_act_of_1986 publaw_99_514 100_stat_2181 effective for expenditures paid_or_incurred after date sec_1016 relating to adjustments to basis_of_property respondent contends that petitioner cannot meet the requirements of sec_177 because it was not taxable in and when its expenditures were incurred neither party cites court opinions supporting its respective interpretations of sec_177 and the issue appears to be one of first impression it is a well-settled principle that tax deductions are a matter of legislative grace and taxpayers must show that they come squarely within the terms of the law conferring the benefit sought see rule a 503_us_79 292_us_435 290_us_111 120_tc_109 further in interpreting a statute as in the instant cases we start as always with the language of the statute itself 447_us_102 fed home loan mortgage corp v commissioner t c ___ ___ date we look to the legislative_history primarily to learn the purpose of the statute and to resolve any ambiguity in the words contained in the text fed home loan mortgage corp v commissioner supra at ___ 120_tc_69 118_tc_1 if the language of the statute is plain clear and unambiguous we generally apply it according to its terms 489_us_235 fed home loan mortgage corp v commissioner supra at ___ 105_tc_41 if the statute is ambiguous or silent we may look to the statute’s legislative_history to determine congressional intent 481_us_454 fed home loan mortgage corp v commissioner supra at ___ 118_tc_494 sec_177 literally requires that the item to be amortized be an expenditure paid_or_incurred during a taxable_year it is clear that petitioner was not taxable in and when the expenditures were made and that those years were not taxable years with respect to petitioner indeed petitioner’s first taxable_year was sec_177 and the regulations thereunder provide that deductions be allowed ratably over a period of not less than months beginning with the first month of the taxable_year in which the expenditure is paid_or_incurred sec_1 a income_tax regs provides the number of continuous months selected by the taxpayer may be equal to or greater but not less than but in any event the deduction must begin with the first month of the taxable_year in which the expenditure is paid_or_incurred the number of months selected by the taxpayer at the time he makes the election may not be subsequently changed but shall be adhered to in computing taxable_income for the taxable_year for which the election is made and all subsequent taxable years petitioner computed its amortization deductions using a month amortization schedule commencing in and the years in which it incurred the trademark and trade_name expenditures but petitioner did not and could not claim deductions for any amortization in and with respect to its trademarks and trade_name costs because it was tax exempt during those years simply put petitioner cannot comply with the literal requirements of sec_177 and sec_1 a income_tax regs our reading of sec_177 and the regulations thereunder is also supported by the election rules specified in sec_177 sec_177 provides sec_177 time for and scope of election --the election provided by subsection a shall be made within the time prescribed by law including extensions thereof for filing the return for the taxable_year during which the expenditure is paid_or_incurred the period selected by the taxpayer under subsection a with respect to the expenditures paid_or_incurred during the taxable_year which are treated as deferred expenses shall be adhered to in computing his taxable_income for the taxable_year for which the election is made and all subsequent years sec_1 c income_tax regs which interprets sec_177 provides c time and manner of making election a taxpayer who elects to defer and amortize any trademark or trade_name expenditure paid_or_incurred during a taxable_year beginning after date shall within the time prescribed by law including extensions thereof for filing his income_tax return for that year attach to his income_tax return a statement signifying his election under sec_177 and setting forth the following i name and address of the taxpayer and the taxable_year involved ii an identification of the character and amount of each expenditure to which the election applies and the number of continuous months not less than during which the expenditures are to be ratably deducted and iii a declaration by the taxpayer that he will make an accounting segregation on his books_and_records of the trademark and trade_name expenditures_for which the election has been made sufficient to permit an identification of the character and amount of each such expenditure and the amortization period selected for each expenditure the provisions of subparagraph of this paragraph shall apply to income_tax returns and statements required to be filed after date elections properly made in accordance with the provisions of treasury_decision approved date f_r c b continue in effect the fact that petitioner’s election must be made in the tax_return for the taxable_year in which the expenditures were incurred supports our conclusion that sec_177 applies only to expenditures made during a taxable_year petitioner argues that its election was timely since it had no prescribed due_date for any income_tax returns for and and its first opportunity to file an election under sec_177 occurred in when petitioner first became subject_to federal_income_tax if timeliness of the election were the only issue we might agree but the issue here is whether petitioner meets the substantive requirements of sec_177 petitioner argues that the language in sec_177 referring to a taxable_year must be read in its full context petitioner points to the following language in sec_177 any trademark or trade_name expenditure paid_or_incurred during a taxable_year beginning after date emphasis added petitioner argues that this language merely establishes the effective date of sec_177 see act of date ch sec_4 70_stat_406 we disagree while the above quoted language certainly specifies that sec_177 applies only to expenditures made after date it also specifies that qualifying expenditures be paid_or_incurred during a taxable_year after that date we cannot simply read this requirement out of the statute petitioner cites no authority for doing so and there is nothing in the legislative_history indicating that congress intended such a limited application 5see 60_tc_917 election held effective where filed in response to the commissioner’s indication of intention to include additional_amount in the taxpayer’s return years after time prescribed in regulations for making the election see also 78_tc_1093 election filed in amended returns more than years after filing of original return allowed where taxpayer was unable to secure required certification at time original return filed bayley v commissioner 35_tc_288 election to compute gain on installment basis which was made in amended petition to this court held effective where taxpayer treated gain in original return as deferred under sec_1034 indeed the legislative_history of sec_177 indicates that congress was trying to help smaller companies qualify for a tax deduction for what would otherwise be nondeductible expenditures because larger companies were already deducting these expenditures in the form of salaries paid to their employees who performed work regarding trademarks and trade names congress believed that this disparity in tax treatment resulted in a hardship on small companies that were not able to deduct these expenses in computing their taxable_income the references in sec_177 to expenditures paid_or_incurred during a taxable_year are consistent with congress’s objective to establish parity between the way large and small companies compute their taxable_income nothing in the statute or 6the legislative_history provides under present law expenditures paid_or_incurred by smaller companies in connection with trademarks and trade names such as legal fees are not deductible but must be capitalized moreover such expenditures ordinarily are not amortizable over any period of time since the useful_life of most trademarks and trade names is indefinite and not ascertainable however certain larger corporations are in a position to hire their own legal staffs to handle such matters because of difficulties of identification these large corporations deduct in some instances compensation paid to their legal staffs for performing the same functions smaller companies however cannot afford to maintain their own legal staffs but must acquire outside counsel to perform their legal work by this amendment your committee intends to eliminate an existing hardship in the case of small companies s rept 84th cong 2d sess 1956_2_cb_1227 legislative_history indicates that congress wanted to extend this type of deduction to expenditures that were incurred during a year when the taxpayer was already exempt from income_tax we hold that petitioner is not entitled to the claimed amortization deductions under sec_177 an appropriate order will be issued
